Case 2:14-cv-13710-SFC-DRG ECF No. 105 filed 08/25/20   PageID.2611   Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 EQUAL EMPLOYMENT                       )
 OPPORTUNITY COMMISSION,                )
                                        )
                   Plaintiff,           )      CIVIL ACTION NO.
                                        )      2:14-CV-13710
                                        )      Hon. Sean F. Cox
             v.                         )
                                        )
                                        )
 R.G. & G.R. HARRIS FUNERAL             )
 HOMES INC.,                            )
                                        )
                  Defendant.
 _________________________________ )
 KENNETH BIRD                        JOEL J. KIRKPATRICK
 DALE PRICE (P55578)                 JOEL J. KIRKPATRICK, P.C.
 EQUAL EMPLOYMENT                    Attorney for Defendant
 OPPORTUNITY COMMISSION              843 Penniman Ave. Ste. 201
 Attorneys for Plaintiff             Plymouth, MI 48170
 477 Michigan Ave., Room 865         (734) 404-5170
 Detroit, MI 48226                   Joel@JoelKirkpatrick.com
 (313) 226-7808
 dale.price@eeoc.gov


        PLAINTIFF EQUAL EMPLOYMENT OPPORTUNITY
      COMMISSION’S RESPONSE TO MOTION TO INTERVENE

       Plaintiff Equal Employment Opportunity Commission for its

 Response to the Motion to Intervene states:


 1.    Admitted.
Case 2:14-cv-13710-SFC-DRG ECF No. 105 filed 08/25/20   PageID.2612   Page 2 of 7




 2.    Admitted. Further, Commission attorneys fully-briefed and

 argued the appeal on behalf of the rights of Aimee Stephens and took a

 videotaped deposition of Ms. Stephens to preserve her testimony and

 protect her interests while the case was on appeal.


 3.    Admitted.


 4.    Admitted.


 5.    No contest.


 6.    The filing speaks for itself.


 7.    The filing speaks for itself.


 8.    The filing speaks for itself.


 9.    Since the remand by the Supreme Court, the Commission has

 engaged in good faith efforts to resolve this matter by proposing

 appropriate and reasonable terms of settlement. To that end, both prior

 to and during the August 7th phone conference with Intervenor, the

 Commission sought the input of the Estate regarding the monetary

 components of relief, including compensatory damages for Intervenor

 and the Estate’s attorney fees. On August 7, the Estate stated that it


                                       2
Case 2:14-cv-13710-SFC-DRG ECF No. 105 filed 08/25/20   PageID.2613   Page 3 of 7




 would take at least two weeks for the Estate to be able to provide an

 approximation of its attorney fees. (See Exhibit, August 10, 2020,

 redacted email exchange between counsel for the EEOC and counsel for

 the Estate.) Since that time, the Estate has not provided the EEOC

 with information related to either additional compensatory damages for

 Intervenor that it deems appropriate nor the amount of its attorney

 fees. However, the EEOC understands that the Estate has recently

 informed the Defendant of a general approximation of its attorney fees.

 The Commission’s conditional consent to intervention was based on its

 good-faith belief that all parties were in a position to resolve the matter,

 properly protecting the interests of the Estate, so that no intervention

 was necessary.


                RESPONSE TO PRAYER FOR RELIEF


       The Commission has no objection to the intervention of Donna

 Stephens on behalf of the Estate.




                                     EQUAL EMPLOYMENT
                                     OPPORTUNITY COMMISSION

                                      3
Case 2:14-cv-13710-SFC-DRG ECF No. 105 filed 08/25/20   PageID.2614   Page 4 of 7




                                    BY:___/s/_/Dale Price_______________
                                       DALE PRICE (P55578)
                                    Trial Attorney for Equal Employment
                                    Opportunity Commission
                                    (313) 226-7808
 Dated:      August 25, 2020


                          Certificate of Service

       I hereby certify that on August 25, 2020, I electronically filed the
 forgoing with the clerk of the Court by using the CM/ECF system,
 which will send a notice of electronic filing to all record attorneys.

                                    EQUAL EMPLOYMENT
                                    OPPORTUNITY COMMISSION

 Dated: August 25, 2020             s/ Dale Price
                                    DALE PRICE (P55578)
                                    Trial Attorney




                                      4
Case 2:14-cv-13710-SFC-DRG ECF No. 105 filed 08/25/20   PageID.2615   Page 5 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 EQUAL EMPLOYMENT                         )
 OPPORTUNITY COMMISSION,                  )
                                          )
                  Plaintiff,              )    CIVIL ACTION NO.
                                          )    2:14-CV-13710
                                          )    Hon. Sean F. Cox
             v.                           )
                                          )
                                          )
 R.G. & G.R. HARRIS FUNERAL               )
 HOMES INC.,                              )
                                          )
                  Defendant.
 _________________________________ )
 KENNETH BIRD                        JOEL J. KIRKPATRICK
 DALE PRICE (P55578)                 JOEL J. KIRKPATRICK, P.C.
 EQUAL EMPLOYMENT                    Attorney for Defendant
 OPPORTUNITY COMMISSION              843 Penniman Ave. Ste. 201
 Attorneys for Plaintiff             Plymouth, MI 48170
 477 Michigan Ave., Room 865         (734) 404-5170
 Detroit, MI 48226                   Joel@JoelKirkpatrick.com
 (313) 226-7808
 dale.price@eeoc.gov


           BRIEF IN SUPPORT OF PLAINTIFF EQUAL
          EMPLOYMENT OPPORTUNITY COMMISSION’S
            RESPONSE TO MOTION TO INTERVENE




                                      1
Case 2:14-cv-13710-SFC-DRG ECF No. 105 filed 08/25/20   PageID.2616   Page 6 of 7




                  CONTROLLING LEGAL AUTHORITY


  The provisions of Fed.R.Civ.P. 24 control.


                        QUESTION PRESENTED


  Should the Court grant leave for the Estate to intervene in this case?


       The Plaintiff EEOC answers:


       Since remand by the Supreme Court, both prior to and during the

 August 7th phone conference with Intervenor, the Commission sought

 the input of the Estate regarding the monetary components of relief,

 including compensatory damages for Intervenor and the Estate’s

 attorney fees.


       The Commission’s conditional response to intervention was based

 on its good-faith belief that the parties were in a position to resolve this

 matter in a manner that included the interests of the Estate. It believed

 that the Estate’s information would help the parties reach a timely and

 complete resolution and render intervention (and the accrual of

 additional costs and fees) unnecessary.




                                      2
Case 2:14-cv-13710-SFC-DRG ECF No. 105 filed 08/25/20   PageID.2617   Page 7 of 7




       That said, the Commission does not object to the Motion to

 Intervene.




                                    EQUAL EMPLOYMENT
                                    OPPORTUNITY COMMISSION


                                    BY:___/s/_Dale Price_______________
                                       DALE PRICE (P55578)
                                    Trial Attorney for Equal Employment
                                    Opportunity Commission
                                    (313) 226-7808

 Dated:       August 25, 2020


                          Certificate of Service

       I hereby certify that on August 25, 2020, I electronically filed the
 forgoing with the clerk of the Court by using the CM/ECF system,
 which will send a notice of electronic filing to all record attorneys.

                                    EQUAL EMPLOYMENT
                                    OPPORTUNITY COMMISSION

 Dated: August 25, 2020             s/ Dale Price
                                    DALE PRICE (P55578)
                                    Trial Attorney




                                      3
